Citation Nr: 0613013	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-18 943A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinea cruris, manus and pedis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and the Appeals Management Center (AMC) in 
Washington, DC.  

In a March 1997 rating action, the RO granted service 
connection for tinea cruris, manus and pedis, and assigned a 
10 percent evaluation.  The veteran timely perfected an 
appeal of the initial rating to the Board.  In September 
2003, the Board remanded the issue for further development.

In a March 2004 rating decision, the RO granted service 
connection for anxiety disorder and assigned a zero percent 
(noncompensable) evaluation.  The veteran timely perfected an 
appeal of this determination to the Board.  

In a May 2005 rating decision, the RO increased the 
evaluation of the veteran's anxiety disorder to 10 percent, 
effective the date of service connection.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
the claim is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

In March 2003 and April 2006, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  

The appeal is REMANDED to the RO via the AMC.  


REMAND

The veteran contends, in essence, that his service-connected 
tinea cruris, manus and pedis, and anxiety disorder are more 
disabling than currently evaluated.  

With respect to the veteran's tinea cruris, manus and pedis, 
in the September 2003 remand, the Board requested, in part, 
that the veteran be afforded a VA examination to determine 
the current severity of his service-connected tinea cruris, 
manus and pedis.  Accordingly, in March and April 2005, the 
veteran underwent two VA skin examinations.  Neither 
examiner, however, adequately addressed the questions posed 
by the Board.  In particular, neither examiner approximated 
the percent of both the veteran's entire body, as well as his 
exposed areas, that are affected.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the September 2003 Board remand.

With respect to the veteran's anxiety disorder, the Board 
initially notes that service connection was granted for 
anxiety disorder secondary to service-connected tinea cruris, 
manus and pedis, and striae-distensae of the upper inner 
thighs associated with tinea cruris.  

The Board next notes that the record is unclear as to the 
level of occupational impairment due to the veteran's anxiety 
disorder.  In this regard, a February 2000 VA examination 
report reflects that the veteran's global assessment of 
functioning (GAF) score was 40 due to major impairments 
across multiple areas such as work, family relationships, and 
judgment.  However, a December 2001 VA examination report 
reflects a GAF score of 80; and an April 2005 VA examination 
report reflects a GAF score of 42 but the score appears to 
only reflect the veteran's level of social impairment, not 
occupational impairment.  In this regard, the Board notes 
that, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).  

Given the above, the Board finds that a VA psychiatric 
examination is needed to determine the current level of both 
social and occupational impairment due to the veteran's 
service-connected anxiety disorder secondary to service-
connected tinea cruris, manus and pedis, and striae-distensae 
of the upper inner thighs associated with tinea cruris.  

In addition, the Board observes that the veteran was never 
issued a VCAA notice letter with respect to the issue of 
entitlement to an initial disability rating in excess of 10 
percent for anxiety disorder.  Thus, the RO should issue the 
veteran and his representative a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Lastly, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  As these 
questions are currently involved, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs the veteran that an effective date 
for the award of benefits is assigned when service connection 
is granted, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for anxiety 
disorder, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other things, 
the letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim for a higher 
rating.  The letter should also indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to obtain 
on his behalf.  Lastly, the letter should 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

With respect to both issues on appeal, the 
RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for the 
disabilities on appeal, as outlined in 
Dingess/Hartman, supra.  

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA skin examination to 
determine the current severity of his 
tinea cruris, manus and pedis.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to address the 
following:

(A)  State whether the veteran's tinea 
cruris, manus and pedis (but not the 
striae-distensae), is manifested by:

(i)  constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or
(ii)  ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations; or 
exceptional repugnance.

(B)  State whether the veteran's tinea 
cruris, manus and pedis (but not the 
striae-distensae), involves:

(i)  20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected; or required systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs for a 
total duration of six weeks or more, 
but not constantly, during the past 12-
month period; or
(ii)  more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected; or required 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
anxiety disorder secondary to service-
connected tinea cruris, manus and pedis, 
and striae-distensae of the upper inner 
thighs associated with tinea cruris.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, the 
examiner is asked to state whether the 
veteran's anxiety disorder secondary to 
service-connected tinea cruris, manus and 
pedis, and striae-distensae of the upper 
inner thighs associated with tinea cruris 
results in:

(A)  occupational and social impairment 
due to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(B)  occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events);

(C)  occupational and social impairment 
with reduced reliability and productivity, 
due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
frequently than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;  

(D)  occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and inability to establish and maintain 
effective relationships; or

(E)  total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
and memory loss for names of close 
relatives, own occupation, or own name.  

The examiner is also asked to provide an 
opinion as to the interference with 
employability attributable to the 
veteran's service-connected anxiety 
disorder secondary to service-connected 
tinea cruris, manus and pedis, and striae-
distensae of the upper inner thighs 
associated with tinea cruris.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
an initial disability rating in excess of 
10 percent for tinea cruris, manus and 
pedis, and entitlement to an initial 
disability rating in excess of 10 percent 
for anxiety disorder.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


